Citation Nr: 0431526	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-11 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include as secondary to service-connected 
pulmonary tuberculosis.

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected pulmonary 
tuberculosis.

3.  Entitlement to a compensable evaluation for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to August 
1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to service connection for a 
psychiatric disorder, to include as secondary to service-
connected pulmonary tuberculosis; entitlement to service 
connection for coronary artery disease, claimed as secondary 
to service-connected pulmonary tuberculosis; and entitlement 
to a compensable evaluation for pulmonary tuberculosis will 
be addressed in the Remand portion of this document.

In May 2002 the veteran filed a claim for nonservice-
connected pension benefits.  That issue was addressed by the 
RO previously in August 1985 when the veteran was advised 
that he did not have qualifying wartime service.  
Nevertheless, the issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In an October 1986 Board decision, entitlement to service 
connection for a nervous disorder was denied; the veteran was 
notified of the decision that month.  

2.  Evidence associated with the record since the October 
1986 Board decision is new and material and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a psychiatric disorder 
to include as secondary to service-connected pulmonary 
tuberculosis.




CONCLUSIONS OF LAW

1.  The October 1986 Board decision that denied entitlement 
to service connection for a nervous disorder is final.  38 
U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1986); currently 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  Evidence received since the October 1986 Board decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a psychiatric disorder, to include 
as secondary to service-connected pulmonary tuberculosis is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In an October 1986 decision, the Board denied the veteran's 
claim of entitlement to service connection for a nervous 
disorder, on a direct basis and as secondary to the veteran's 
service-connected pulmonary tuberculosis.  In an October 31, 
1986, notice, the Board informed the veteran that his claim 
was denied.  That decision by the Board is final.  38 U.S.C. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1986); currently 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

The veteran now seeks to reopen his claim of entitlement to 
service connection for a psychiatric disorder, to include as 
secondary to service-connected pulmonary tuberculosis.  The 
law and regulations allow for reopening a claim, even if 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the last final decision.  
The evidence received after the last final decision is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The Board has reviewed all of the additional evidence 
received since the October 1986 Board decision and concludes 
that there is evidence both new and material as it relates to 
the issue of entitlement to service connection for a 
psychiatric disorder, and, therefore, the claim is reopened.  
Recent VA medical records show psychiatric treatment of the 
veteran for panic disorder.  In April 2002 a VA psychiatrist, 
in addition to noting an Axis I diagnosis of panic disorder 
listed pulmonary tuberculosis on Axis III.  According to the 
DSM-IV, "Axis III is for reporting current general medical 
conditions that are potentially relevant to the understanding 
or management of the individual's mental disorder."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 29 
(American Psychiatric Association, 4th ed. text rev. 2000) 
(hereinafter DSM-IV).  Additionally, the examiner who 
conducted an October 2002 VA pulmonary tuberculosis and 
mycobacterial diseases examination of the veteran opined that 
the veteran should undergo a psychiatric examination to 
explore whether the veteran has anxiety symptoms as a result 
of his experiences as a corpsman in service and his treatment 
for pulmonary tuberculosis.

The VA medical record and the opinion from the VA examiner 
are clearly "new" evidence, because they were not before 
the Board at the time of its October 1986 decision.  The 
Board also finds the evidence to be material because it 
relates to an unestablished fact necessary to substantiate 
the claim-whether the veteran's current psychiatric disorder 
is related to his military service or to his service-
connected pulmonary tuberculosis.  The veteran's claim of 
entitlement to service connection was denied in October 1986 
because there was no etiological relationship between the 
veteran's psychiatric disorder and his service-connected 
pulmonary tuberculosis and because the veteran's psychiatric 
disorder was not incurred in service.  Because the Axis III 
diagnosis of pulmonary tuberculosis suggests that there is a 
relationship between that disability or treatment therefor 
and the veteran's current psychiatric disorder, the new 
evidence provides information pertinent to whether the 
disorder is related to the veteran's service-connected 
pulmonary tuberculosis or his treatment for tuberculosis in 
service, and thus raises a reasonable possibility of 
substantiating the claim.  Likewise, the October 2002 
statement by the VA examiner suggests that there is a 
relationship between the veteran's current psychiatric 
disorder and his treatment in service for pulmonary 
tuberculosis or his experiences as a corpsman in service.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for a psychiatric disorder, to include as 
secondary to service-connected pulmonary tuberculosis, has 
been submitted.  Thus, the Board reopens the claim for 
service connection for a psychiatric disorder and will remand 
the claim for additional development noted below.




ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder is reopened, and, to this extent, the 
appeal is granted.


REMAND

The issues of entitlement to service connection for a 
psychiatric disorder, to include as secondary to service-
connected pulmonary tuberculosis; entitlement to service 
connection for coronary artery disease, claimed as secondary 
to service-connected pulmonary tuberculosis; and entitlement 
to a compensable evaluation for pulmonary tuberculosis are 
not ready for appellate review.

VA is required to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2004).  

The veteran's service medical records show that the veteran 
was treated for tuberculosis during service.  Recent VA 
medical records show treatment of the veteran for a panic 
disorder.  The VA records suggest a possible relationship 
between the veteran's current panic disorder and his 
treatment for tuberculosis while in service.  The veteran 
should undergo a VA mental disorders examination to determine 
whether the veteran has a psychiatric disorder that was 
incurred during his military service or that is related to 
his service-connected pulmonary tuberculosis.

The veteran has not been accorded due process in the 
consideration of his claim of entitlement to a compensable 
evaluation for pulmonary tuberculosis.  VA has a duty to 
assist claimants in the development of facts pertinent to 
their claims.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5104A 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003) (determining that VA regulations implementing 
the VCAA are more favorable to claimants than the law in 
effect prior to their enactment).  The RO has not complied 
with the requirements of the VCAA and the implementing 
regulations.  Although the RO attempted to comply with these 
requirements in a September 4, 2002 letter to the veteran, 
that letter requested information related to claims of 
service connection on a direct and secondary basis rather 
than addressing the issue on appeal, which involves a claim 
for an increased disability rating.  In short, that letter 
did not address specifically the claim of entitlement to a 
compensable evaluation for pulmonary tuberculosis.

Further, in a July 2004 statement, the veteran detailed the 
report of an April 2004 VA x-ray examination of his chest.  A 
copy of this record has not been obtained.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim of entitlement to 
a compensable evaluation for pulmonary tuberculosis.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
Additionally, the Board notes that the report of the October 
2002 VA pulmonary tuberculosis and mycobacterial diseases 
examination failed to described results of x-ray examination 
of the veteran's chest.  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, after the issuance of the statement of the case 
(SOC) by the RO in April 2003, the veteran submitted 
additional evidence to the Board that has not been reviewed 
by the RO in conjunction with the issue of entitlement to 
service connection for coronary artery disease claimed as 
secondary to service-connected pulmonary tuberculosis.  This 
evidence consists of the December 2002 report of a stress 
echocardiogram conducted on the veteran by Cardiology 
Associates of East Tennessee.  Any pertinent evidence 
submitted by the veteran must be referred to the agency of 
original jurisdiction for review and for preparation of a 
Supplemental Statement of the Case (SSOC) unless the veteran 
waives this procedural right in writing.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1353-54 (Fed. Cir. 2003); 38 U.S.C.A. § 7104(a) (West 
2002) ("All questions in a matter which . . . is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."); see also VAOPGCPREC 1-03 
(holding that the Board may adjudicate claims where new 
evidence has been obtained if the appellant waives initial 
consideration of the new evidence by the agency of original 
jurisdiction); 38 C.F.R. § 20.1304(a) (2004).  No such waiver 
has been received.  Therefore, on remand, the RO must review 
the additional evidence and prepare an SSOC.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the issue of entitlement to a 
compensable evaluation for pulmonary 
tuberculosis.  This includes notifying 
the veteran specifically (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be asked to 
provide any evidence in his possession 
that pertains to the claim.

2.  Obtain VA records of treatment of the 
veteran from October 2002 to the present.  
All records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  Associate all records 
and responses with the claims file.

3.  Provide a VA pulmonary tuberculosis 
and mycobacterial diseases examination to 
the veteran to determine the severity of 
the veteran's service-connected pulmonary 
tuberculosis.

The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

All relevant inquires on the examination 
worksheet should be completed, including 
describing the extent of structural 
damage to the veteran's lungs.

If a non-physician conducts the 
examination, a physician must sign the 
examination report.

4.  Provide a VA mental disorders 
examination to the veteran to determine 
whether the veteran has a current 
psychiatric disorder that is related to 
his military service or to his service-
connected pulmonary tuberculosis.

The claims folder, including the report 
of an October 2002 VA pulmonary 
tuberculosis and mycobacterial diseases 
examination and the records of VA 
outpatient treatment of the veteran for a 
psychiatric disorder on October 2, 2001, 
and April 14, 2002, should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

The examiner should express an opinion as 
to whether the veteran has a psychiatric 
disorder that is "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50% likelihood), 
or "not due to" the veteran's military 
service.

The examiner is also requested to opine 
whether the veteran has a psychiatric 
disorder that is "at least as likely as 
not" caused by or aggravated by the 
veteran's service-connected pulmonary 
tuberculosis.  A complete rationale 
should be provided for any opinion 
expressed.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

As background, the Board notes that when 
a nonservice-connected disability is made 
worse, or aggravated, by a service-
connected disability, which in this case 
is service-connected pulmonary 
tuberculosis, the veteran is entitled to 
compensation for the degree of disability 
over and above the degree of disability 
that existed prior to the aggravation.

5.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
any benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.  The SSOC 
should set forth all pertinent laws and 
regulations and should include a 
discussion of the application of those 
laws and regulations to the evidence, 
including the December 2002 report of a 
stress echocardiogram (received after the 
last SSOC).  .

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



